Citation Nr: 1536534	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  14-07 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the Veteran's request for an extension of the delimiting date for her VA education benefits under the provisions of 38 U.S.C. Chapter 30 (Montgomery GI Bill) beyond April 15, 2011, was timely.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had certified active service from March 1993 to April 2001.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the St. Louis, Missouri, Regional Office which determined that the Veteran's request for an extension of the delimiting date for her VA education benefits under the provisions of 38 U.S.C. Chapter 30 (Montgomery GI Bill) beyond April 15, 2011, was not timely.  In July 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical education and claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that her request for an extension of the delimiting date for her VA education benefits under the provisions of 38 U.S.C. Chapter 30 (Montgomery GI Bill) beyond April 15, 2011, should be considered as timely as she was provided unclear information via VA's Internet website or, in the alternative, was hindered in submitting a timely request for an extension due to health and family concerns.  

In her December 2012 extension request, the Veteran stated that she had "applied/enlisted for the Air National Guard."  The Veteran's active service/active duty with the Air National Guard, if any, has not been verified.  VA should obtain all relevant military records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
At the July 2014 Board hearing, the Veteran testified that: "[b]ack in July 2011, I had contacted the VA and asked that the portal through the GI portal that they have online -- and asked for an -- for them to validate how long I had to request my extension;" "there was not a very direct answer;" "[o]ne said that I didn't have a time frame and I was also, (inaudible) was 20 days, 60 days;" and "there was no paperwork that I was aware of that says, after your Montgomery GI Bill expires, you have one year to ask for an extension."  She stated that she had copies of her Internet correspondence with VA.  The copies of the cited documentation are not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the Air National Guard.  If no Air National Guard service is verified, a written statement to that effect should be prepared and incorporated into the record.  

2.  Contact the Veteran and request that she provide copies of her Internet communications with VA as to her request for an extension of the delimiting date for her VA education benefits under the provisions of 38 U.S.C. Chapter 30 (Montgomery GI Bill) beyond April 15, 2011.  

3.  Then readjudicate the issue of whether the Veteran's request for an extension of the delimiting date for her VA education benefits under the provisions of 38 U.S.C. Chapter 30 (Montgomery GI Bill) beyond April 15, 2011, was timely.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

